DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Withdrawn Claim Rejections
The rejection of claims 1, 3-10, 13-15, 29 and 31-33 under 35 USC § 103 (a) over DILLS (EP 0 055 109 A2), as evidenced by GAFFAR (US 4,143,126) (at par. 5-12 of the 01/21/2022 Office action), is withdrawn in light of the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 11 under 35 USC § 103 (a) over DILLS, as evidenced by GAFFAR, and further in view of PRAKASH (US 2009/0053378 A1, Publ. Feb. 26, 2009; hereinafter, “Prakash”) (at par. 13-17 of the 01/21/2022 Office action), is withdrawn in light of the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 30 under 35 USC § 103 (a) over DILLS, as evidenced by GAFFAR, and further in view of DASHPER (Dashper, S.G., & Reynolds, E.C., Characterization of Transmembrane Movement of Glucose and Glucose Analogs in Streptococcus mutans Ingbritt, J. Bacteriol. (1990) pp. 556-563; on 02/19/2021 IDS; hereinafter, “Dashper”) and TONER (US 2007/0042339 A1, Publ. Feb. 22, 2007; on 02/19/2021 IDS; hereinafter, “Toner”) (at par. 18-22 of the 01/21/2022 Office action), is withdrawn in light of the examiner’s amendment and reasons for allowance, discussed below.


EXAMINER’S AMENDMENT
Claims 1, 10-11, 13-15 and 30-33 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with SANGIL LEE (Reg. No. 71,795) on May 19, 2022.
The claims are amended as follows:
1.	(Currently Amended)  A method of inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity of a subject comprising administering to the subject an oral care composition comprising a deoxy sugar antimetabolite with no additional antibacterial agent and an orally acceptable carrier, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.005% to 0.7 % based on the total weight of the composition, wherein bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%, and wherein the deoxy sugar antimetabolite is selected from the group consisting of 6-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-amino-2-deoxy-D-mannosamine, and mixtures thereof

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








2.	(Cancelled)

3.	(Cancelled)

4.	(Cancelled)

5.	(Cancelled)

6.	(Cancelled)

7.	(Cancelled)

8.	(Cancelled)

9.	(Cancelled)

10.	(Currently Amended)	The method of claim 1[[9]], wherein the deoxy sugar antimetabolite is selected from the group consisting of 6-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, and mixtures thereof.

11.	(Currently Amended)	The method of claim 1[[8]], wherein the deoxy sugar antimetabolite is 2-amino-2-deoxy-D-mannosamine.

12.	(Cancelled)

13.	(Original)  The method of claim 1, wherein the biofilm efficiency is at least 1000%.

14.	(Previously Presented)  The method according to claim 1, wherein the method comprises treats a disease condition of the oral cavity by inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity which is selected from the group consisting of dental plaque, tooth decay, periodontal disease and gingivitis.

15.	(Original)  The method according to claim 1, wherein the biofilm is formed from one or more species of bacteria selected from Actinomyces viscosus, Actinomyces naeslundii, Lactobacillus casei, Streptococcus oralis, Fusobacterium nucleatum and Veillonella parvula, and Porphyromonas gingivalis.

16.-28.	(Cancelled)

29.	(Cancelled)

30.	(Previously Presented)	The method of claim 1, wherein the deoxy sugar antimetabolite is 6-deoxy-D-glucose.

31.	(Previously Presented)	The method of claim 1, wherein the deoxy sugar antimetabolite is 2-fluoro-2-deoxy-D-glucose.

32.	(Previously Presented) The method of claim 1, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.005% to 0.5 % based on the total weight of the composition.

33.	(Previously Presented) The method of claim 1, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.008% to 0.3 % based on the total weight of the composition.


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is DILLS (EP 0 055 109 A2, Publ. June 30, 1982; on 02/19/2021 IDS; hereinafter, “Dills”; of record).  Dills is directed to an anticaries composition.  Dills, title & abstract.  In this regard, Dills teaches a composition (Dills, p. 9, par. 2), which contains:
0.8 % 2-deoxy-D-glucose, a cariogen analogue, which relates to a “deoxy sugar metabolite” of the instant claims; AND
further ingredients including:
dicalcium phosphate, which is an abrasive of par. [0073] of the instant published application, US 2020/0289393 A1, which relates to the condition of independent claim 1 for “no additional antibacterial agent,” 
glycerine, which is a humectant, thereby relating to the condition of independent claim 1 that the composition contains “no additional antibacterial agent,”
detergent (Dills, p. 9, par. 2), which is disclosed by Dills as an optional component (Dills, p. 8, par. 1), and therefore, to the extent that a “detergent,” as listed in Dills’ exemplary embodiment encompasses antibacterial agents such as CPC (cetylpyridinium chloride) (which is noted at par. [0111] of the instant published application as “a potent antibacterial agent”), a “detergent” may be excluded from Dills’ exemplary embodiment as an optional ingredient, which relates to the condition of independent claim 1 for “no additional antibacterial agent,”
whitener (Dills, p. 9, par. 2), which is “a whitening agent,” which is a “whitening agent” of par. [0015] of the instant published application, which relates to the condition of independent claim 1 for “no additional antibacterial agent,”
“flavor including sweetener” (Dills, p. 9, par. 2), which encompasses “a flavoring agent,” and “a sweetening agent,” of par. [0015] of the instant published application, which relates to the condition of independent claim 1 for “no additional antibacterial agent,” and
sodium fluoride (Dills, p. 9, par. 2), which encompasses a “fluoride salt,” of par. [0079] of the instant published application, which relates to the condition of independent claim 1 for “no additional antibacterial agent,”
wherein the further ingredients relate to the requirement of independent claim 1 for “an orally acceptable carrier”;
wherein “oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque” (Dills, p. 9, par. 2), which relates to the active step requirement of independent claim 1 for “administering to the subject an oral care composition comprising a deoxy sugar antimetabolite with no additional antibacterial agent and an orally acceptable carrier.” 
Dills also teaches suitable cariogen analogues:
Many cariogen analogues are known and may be used in the practice of the invention.  These include, for example, aminated, alkylated, alkoxylated, halogenated, phosphorylated, sulfated, esterified, deoxy and sulfur derivatives of the respective cariogens, and may also include polyderivatized cariogen analogues.  Specific examples of such cariogen analogues are 5-thio-D-glucose, 2-deoxy-D-glucose, 2-chloro-2-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-0-methyl-D-glucose, 3-0-methyl-D-glucose, 4-0-methyl-D-glucose, 1-0-methyl-D-glucose, glucose-2-phosphate, 1,5-anhydroglucitol, D- glucosamine, N-acetyl-D-glucosamine, 6-chloro-6-deoxy-D-fructose,α-D-2-deoxyglucopyranosyl-β -D-fructofura- nose,α-D-2-phospho-2-deoxyglucopyranosyl-β-D-fructo- furanose and the like.  This list is exemplary only, and other such analogues will be familiar to those skilled in the art.  In addition, mixtures of the cariogen analogues may also be used.  The free base forms of cariogen analogues which are basic in nature, e.g. glucosamine, are considered equivalent to their pharmaceutically acceptable salt forms for purposes of the invention.  Examples of pharmaceutically acceptable acids useful for preparing such salts are hydrochloric, hydrofluoric, sulfuric, phosphoric, acetic, fumaric, citric, maleic, benzoic, malic and the like.  The cariogen analogues preferred for purposes of the present invention are 2-deoxy-D-glucose and glucosamine.
Dills, p. 7, par. 1.  However Dills DOES NOT TEACH EMBODIMENT, wherein the cariogen anaglogue is “6-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-amino-2-deoxy-D-mannosamine, and mixtures thereof” as required by independent claim 1.  In this regard, the instant published application, US 2020/0289393 A1, evidences biofilm inhibition for either 6-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-amino-2-deoxy-D-mannosamine, as compared to 2-deoxy-D-glucose (i.e., the carriogen of Dills’ exemplary embodiment, Dills, p. 9, par. 2):
[0111]	The effect of 2-deoxy-D-glucose on bacterial growth in the supernatant media in which the biofilms were grown is shown in the table below.  CPC (cetylpyridinium chloride), which is a potent antibacterial agent commonly found in a variety of oral care products, especially mouthwashes, acted as a positive control for the experiment.  CPC is typically used at levels around 0.075% in mouthwashes but previous studies have shown that 0.01 % CPC in solution is a very effective antibacterial agent.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[0112]	Despite the high degree of inhibition of bacterial growth demonstrated with 0.01 % CPC, triclosan, and benzalkonium chloride in the table above, these compounds had relatively mediocre biofilm inhibition efficiency (C), where C=B/Ax100%. DL-5-hydroxyllysine HCL had significant bacterial reduction, but also had negligible biofilm inhibition. 2-deoxy-D-glucose was more effective as an inhibitor of biofilm formation, but still displayed nearly 10% bacterial reduction.
[0113]	In contrast, 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose, both displayed biofilm inhibition far greater than what would have been predicted from their bacterial reduction. Thus, it may be concluded that 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose is an effective and efficient inhibitor ofbiofilm formation which can also maintain healthy microflora.
[...]
[0120]	After 24 hours planktonic phase was saved to measure growth at OD600 and hydroxyapatite disks were washed with sterile PBS and stained with safranine 0.1 % for 15 minutes.  After that period of time disks were washed twice in distilled water and safranine from the stained biofilm was released with 95% ethanol/1 % SDS solution.  Absorbance at 492 nm measures the amount of safranine
retained by the biofilm.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0121]	Similar to the bacterial reduction/biofilm inhibition of Example 1, DL-5-hydroxylysine HCI showed no planktonic growth inhibition, but also showed minimal biofilm inhibition.  In contrast, D-mannosamine showed an effective inhibition of biofilm formation and would be expected to maintain healthy microflora.
Thus, the instant claims are distinguishable from Dills in terms of superior biofilm inhibition attributable to 6-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-amino-2-deoxy-D-mannosamine.

Conclusion
Claims 1, 10-11, 13-15 and 30-33 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611